Exhibit 10.1

EXECUTION COPY

U.S. $350,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 8, 2009

among

BECKMAN COULTER, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

BANK OF AMERICA, N.A.

as Sole Administrative Agent

JPMORGAN CHASE BANK, N.A.

As Sole Syndication Agent

CITIBANK, N.A.

As Sole Documentation Agent

and

BANC OF AMERICA SECURITIES LLC

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   13

SECTION 1.03. Accounting Terms

   13 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances

   13

SECTION 2.02. Making the Revolving Credit Advances

   13

SECTION 2.03. Fees

   14

SECTION 2.04. Termination or Reduction of the Commitments

   15

SECTION 2.05. Repayment

   15

SECTION 2.06. Interest

   15

SECTION 2.07. Interest Rate Determination

   16

SECTION 2.08. Conversion of Revolving Credit Advances

   16

SECTION 2.09. Optional Prepayments

   16

SECTION 2.10. Increased Costs

   17

SECTION 2.11. Illegality

   18

SECTION 2.12. Payments and Computations

   18

SECTION 2.13. Taxes

   19

SECTION 2.14. Sharing of Payments, Etc.

   21

SECTION 2.15. Use of Proceeds

   21

SECTION 2.16. Increase in the Aggregate Commitments

   21

SECTION 2.17. Swing Line Advances

   22

SECTION 2.18. Replacement of Lenders

   24

SECTION 2.19. Evidence of Debt

   25

SECTION 2.20. Defaulting Lenders

   25 ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

   25

SECTION 3.02. Conditions Precedent to Each Borrowing and Commitment Increase

   27

SECTION 3.03. Determinations Under Section 3.01

   27 ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower

   27 ARTICLE V COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants

   29

SECTION 5.02. Negative Covenants

   31

SECTION 5.03. Financial Covenants

   33 ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01. Events of Default

   34 ARTICLE VII THE AGENT

SECTION 7.01. Authorization and Action

   36



--------------------------------------------------------------------------------

SECTION 7.02. Exculpatory Provisions

   36

SECTION 7.03. Agent’s Reliance, Etc.

   36

SECTION 7.04. Bank of America and Affiliates

   37

SECTION 7.05. Lender Credit Decision

   37

SECTION 7.06. Indemnification

   37

SECTION 7.07. Successor Agent

   37

SECTION 7.08. No Other Duties, Etc.

   38 ARTICLE VIII MISCELLANEOUS

SECTION 8.01. Amendments, Etc.

   38

SECTION 8.02. Notices, Electronic Communication, Etc.

   38

SECTION 8.03. No Waiver; Remedies

   40

SECTION 8.04. Costs and Expenses

   40

SECTION 8.05. Right of Set-off

   41

SECTION 8.06. Binding Effect

   41

SECTION 8.07. Assignments and Participations

   41

SECTION 8.08. Confidentiality

   44

SECTION 8.09. Governing Law

   44

SECTION 8.10. Execution in Counterparts

   44

SECTION 8.11. Jurisdiction, Etc.

   44

SECTION 8.12. Patriot Act Notice

   45

SECTION 8.13. No Advisory or Fiduciary Responsibility

   45

SECTION 8.14. Waiver of Jury Trial

   46

Schedules

Schedule 1 - List of Applicable Lending Offices

Schedule 5.02(a) - Existing Liens

Schedule 8.02 - Agent’s Office; Certain Addresses for Notices

Exhibits

Exhibit A - Form of Promissory Note

Exhibit B-1 - Form of Notice of Borrowing

Exhibit B-2 - Form of Notice of Swing Line Borrowing

Exhibit C - Form of Assignment and Acceptance

Exhibit D-1 - Form of Opinion of Deputy General Counsel of the Borrower

Exhibit D-2 - Form of Opinion of Latham & Watkins LLP, Counsel for the Borrower

Exhibit E – Form of Opinion of Borrower’s counsel (Commitment Increase)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 8, 2009

Among BECKMAN COULTER, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, BANK OF AMERICA, N.A. (“Bank of America”),
as sole administrative agent (the “Agent”) for the Lenders (as hereinafter
defined), JPMORGAN CHASE BANK, N.A., as sole syndication agent, CITIBANK, N.A.,
as documentation agent, and BANC OF AMERICA SECURITIES LLC, J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (each an “Arranger” and together the “Arrangers”):

PRELIMINARY STATEMENTS:

(1) The Borrower is party to a Credit Agreement dated as of July 10, 2002, which
was amended and restated as of January 31, 2005 (as amended, supplemented or
otherwise modified from time to time to (but not including) the date of this
Amended and Restated Credit Agreement (this “Agreement”), the “Existing Credit
Agreement”), with the banks, financial institutions and other institutional
lenders party thereto, Citicorp USA, Inc., as agent for the lender parties, and
Citigroup Global Markets Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners.

(2) The parties to this Agreement desire to amend the Existing Credit Agreement
as set forth herein and to restate the Existing Credit Agreement in its entirety
as set forth below.

(3) The Borrower has requested that the Lenders make loans to it in an aggregate
principal amount not exceeding $300,000,000 (subject to increase as provided
herein) at any one time outstanding for working capital and other general
corporate purposes, and the Initial Lenders are prepared to make such loans upon
the terms and conditions hereof. Accordingly, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 8.02, or such other address or account as the Agent may from
time to time notify to the Borrower and the Lenders.

 

1



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 8.02(c).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating of S&P and Moody’s in effect on such date as
set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Margin        Eurodollar Advances     Base Rate Advances  

Level 1

A- or A3 or higher

   2.250 %   1.250 %

Level 2

Lower than Level 1, but at least BBB+ or Baa1

   2.375 %   1.375 %

Level 3

Lower than Level 2, but at least BBB or Baa2

   2.500 %   1.500 %

Level 4

Lower than Level 3, but at least BBB- or Baa3

   2.625 %   1.625 %

Level 5

Lower than Level 4 or unrated by S&P and Moody’s

   2.875 %   1.875 %

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating of S&P and Moody’s in effect on such date
as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Percentage  

Level 1

A- or A3 or higher

   0.250 %

Level 2

Lower than Level 1, but at least BBB+ or Baa1

   0.375 %

Level 3

Lower than Level 2, but at least BBB or Baa2

   0.500 %

Level 4

Lower than Level 3, but at least BBB- or Baa3

   0.625 %

Level 5

Lower than Level 4 or unrated by S&P and Moody’s

   0.625 %

“Arrangers” has the meaning specified in the preamble hereto.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.16(d).

 

2



--------------------------------------------------------------------------------

“Assumption Agreement” has the meaning specified in Section 2.16(d)(iii).

“Authorized Officer” means any Responsible Officer or the Secretary, an
Assistant Secretary or an Assistant Treasurer of the Borrower.

“Bank of America” has the meaning specified in the preamble hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time two Business Days prior to such day).
“Prime rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrower Materials” has the meaning specified in Section 5.01(i).

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Business Day” means a day of the year (other than a Saturday or Sunday) on
which banks are not required or authorized by law to close in New York, New York
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

“Commitment” means, as to any Lender, (a) if such Lender is an Initial Lender,
the amount set forth opposite such Lender’s name on the signature pages hereof,
(b) if such Lender has become a Lender hereunder pursuant to an Assumption
Agreement, the amount set forth in such Assumption Agreement or (c) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.07(c),
in each case as such amount may be reduced pursuant to Section 2.04 or increased
pursuant to Section 2.16.

“Commitment Date” has the meaning specified in Section 2.16(b).

“Commitment Increase” has the meaning specified in Section 2.16(a).

“Compliance Certificate” has the meaning specified in Section 5.01(i)(i).

“Confidential Information” means information about the Borrower and its
Subsidiaries and their existing and proposed operations, business plans,
affairs, products and financial condition not generally disclosed to, or known
by, the public that the Borrower furnishes to the Agent or any Lender pursuant
to this Agreement.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.

 

3



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables that are
payable on customary terms and incurred in the ordinary course of such Person’s
business, and (ii) deferred compensation to any employee or director of the
Borrower or any of its Subsidiaries), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all net obligations of
such Person in respect of Hedge Agreements, (h) all Debt of others referred to
in clauses (a) through (g) above or clause (i) below and other payment
obligations (collectively, “Guaranteed Debt”) guaranteed directly or indirectly
in any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Guaranteed Debt or
to advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt; provided, however, that clauses
(h) and (i) shall not include up to $75,000,000 (in the aggregate) of Debt of
Persons other than the Borrower and its Subsidiaries outstanding at any time if
and to the extent that (i) such Debt evidences a lease or purchase of goods or
services by such Person from the Borrower or any Subsidiary of the Borrower,
(ii) such Debt would not otherwise constitute Debt but for the fact that the
Borrower or any Subsidiary of the Borrower (or any property of the Borrower or
any Subsidiary of the Borrower) is subject to recourse liability for the payment
or purchase of all or a portion thereof in connection with the sale of such Debt
and (iii) such recourse liability does not exceed 15% of the sale price thereof.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Revolving Credit Advances and participations in Swing
Line Advances of all Lenders (calculated as if all Defaulting Lenders had funded
all of their respective Defaulted Advances) over the aggregate outstanding
principal amount of all Revolving Credit Advances actually funded by such
Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Advance and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Advances by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.20) and
(b) such Defaulting Lender shall have delivered to the Borrower and the Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitment; and (ii) the date on which the Borrower, the Agent
and the Required Lenders waive in writing all defaults relating to the failure
of such Defaulting Lender to fund.

“Defaulted Advance” means any Revolving Credit Advance that a Defaulting Lender
has failed to make.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Advances or participations in Swing Line Advances required
to be funded by it hereunder within

 

4



--------------------------------------------------------------------------------

one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, (c) has notified the Borrower or the Agent
in writing, or has otherwise indicated through a written statement or public
announcement, that it does not intend to fund Revolving Credit Advances or
participations in Swing Line Advances as required hereunder or that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit or has failed to confirm in writing to the
Borrower and the Agent such Lender’s intention and ability to fund Revolving
Credit Advances and participations in Swing Line Advances as required hereunder
within three (3) Business Days after receipt of a written request for such
confirmation from the Borrower or the Agent, or (d) has been deemed insolvent or
become the subject of a bankruptcy or insolvency or similar proceeding or to the
appointment of the Federal Deposit Insurance Corporation or other receiver,
custodian, conservator, trustee or similar official with respect to such
Lender’s business or properties; provided that, for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender by a Governmental Authority or
an instrumentality thereof.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
Consolidated basis, an amount equal to Consolidated net income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
net income: (i) Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign income and similar taxes payable by the
Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) any other non-cash items deducted
in arriving at such Consolidated net income that do not require an accrual or
reserve for future cash expenses and minus (b) without duplication and to the
extent included in calculating such Consolidated net income, all non-cash items
increasing Consolidated net income for such period (other than the accrual of
revenue and the reversal of reserves in the ordinary course).

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, and
(iii) any other financial institution having a combined capital and surplus of
at least $250,000,000 or other accredited investor (as defined in Regulation D
under the Securities Act), in each case, unless such assignment is to a Lender
or an Affiliate of a Lender, approved by the Agent and the Swing Line Lender
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 8.07, the Borrower, each such
approval not to be unreasonably withheld or delayed (it being understood that
any objection by the Borrower to any Person reasonably considered by the
Borrower to be a competitor, or an Affiliate of a competitor, of the Borrower
shall be deemed to be not unreasonable); provided, however, that neither the
Borrower nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement by, to
or against the Borrower or any Subsidiary of the Borrower or with respect to the
business or properties of the Borrower or any Subsidiary of the Borrower
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to

 

5



--------------------------------------------------------------------------------

pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, in each case as applicable to the Borrower or any Subsidiary of the
Borrower or with respect to the business or properties of the Borrower or any
Subsidiary of the Borrower.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required to be obtained by the Borrower or any
Subsidiary of the Borrower or required in respect of any business or properties
of the Borrower or any Subsidiary of the Borrower under any Environmental Law.

“Equipment for Resale” means any instrument systems and related accessories and
components manufactured or assembled by or on behalf of the Borrower or any of
its Subsidiaries that are owned by the Borrower or such Subsidiary and held for
placement or placed (pursuant to leases, bailment arrangements or rental
agreements) in facilities of the Borrower’s or such Subsidiary’s customers
(including distributors, commission representatives, agents and their
customers).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution, or the
written threat of institution, by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Advance, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in U.S. dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Advance being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank

 

6



--------------------------------------------------------------------------------

of America’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fitch” means Fitch, Inc.

“Funded Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (c) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(d) with respect to any capitalized leases, the capitalized amount thereof that
would appear on a balance sheet of such persion prepared in accordance with
GAAP, (e) all reimbursement obligations (other than contingent obligations) of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (f) all guaranties of unconsolidated Indebtedness for borrowed money
guaranteed directly or indirectly in any manner by such Person; provided,
however, that the foregoing clause (f) shall not include up to $75,000,000 (in
the aggregate) of Funded Debt of Persons other than the Borrower and its
Subsidiaries outstanding at any time if and to the extent that (i) such Funded
Debt evidences a lease or purchase of goods or services by such Person from the
Borrower or any Subsidiary of the Borrower, (ii) such Funded Debt would not
otherwise constitute Funded Debt but for the fact that the Borrower or any
Subsidiary of the Borrower (or any property of the Borrower or any Subsidiary of
the Borrower) is subject to recourse liability for the payment or purchase of
all or a portion thereof in connection with the sale of such Funded Debt and
(iii) such recourse liability does not exceed 15% of the sale price thereof.

“GAAP” means generally accepted accounting principles (subject to Section 1.03,
consistent with those applied in the preparation of any financial statements
referred to in Section 4.01(e) hereof) in the United States of America as in
effect on the date of this Agreement, including those set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified

 

7



--------------------------------------------------------------------------------

Public Accountants and statements of the Financial Accounting Standards Board or
in such other statement by such other entity as approved by a significant
segment of the United States accounting profession.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning specified in Section 8.07(h).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency or commodity
future or option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.16(a).

“Increasing Lender” has the meaning specified in Section 2.16(b).

“Information Memorandum” means the information memorandum dated April 8, 2009
used by the Agent and the Arrangers in connection with the syndication of the
Commitments.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Expense” means, for any period, the sum of (i) interest expense,
including, without limitation and without duplication, (a) amortization of debt
discount, (b) amortization of fees (including, without limitation, fees payable
in respect of Hedge Agreements) payable in connection with the incurrence of
Debt to the extent included in interest expense, and (c) the portion of any
liabilities incurred in connection with capitalized leases allocable to interest
expense, in each case of the Borrower and its Subsidiaries on a Consolidated
basis, determined in accordance with GAAP for such period, and (ii) any
dividends paid or accrued in respect of any preferred stock of the Borrower
during such period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, and subject to clause (c) of this
definition, nine or twelve months, as the Borrower may, upon notice received by
the Agent not later than 1:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c) in the case of any such Revolving Credit Borrowing, the Borrower shall not
be entitled to select an Interest Period having duration of nine or twelve
months unless, by 4:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the Agent that
such Lender will be providing funding for such Revolving Credit

 

8



--------------------------------------------------------------------------------

Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Revolving Credit Borrowing
shall be one, two, three or six months, as specified by the Borrower in the
applicable Notice of Revolving Credit Borrowing as the desired alternative to an
Interest Period of nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” shall have the meaning ascribed to such term under GAAP.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.16 and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change (or any event or
condition which, solely with the passage of time, has a substantial likelihood
of causing or resulting in a material adverse change) in the business, financial
condition or operations of the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

9



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02.

“Notice of Swing Line Borrowing” means a notice of a Swing Line Borrowing
pursuant to Section 2.17(b), which, if in writing, shall be substantially in the
form of Exhibit B-2.

“Other Taxes” has the meaning specified in Section 2.13.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b)
hereof; (b) Liens imposed by law, such as materialmen’s, mechanics’, landlords’,
bailees’, carriers’, warehousmen’s, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 60 days or, if so overdue, are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP;
(c) pledges or deposits in the ordinary course of business to secure
non-delinquent obligations incurred in the ordinary course of business (other
than for borrowed money) or non-delinquent obligations under workers’
compensation or unemployment laws or similar legislation or to secure the
performance of public regulatory obligations which are not delinquent, bid,
surety and appeal bonds, performance bonds or other obligations of a like nature
(other than for borrowed money), deposits with utility companies or insurance
carriers in the ordinary course of business, and bankers’ liens or rights of
setoff with respect to bank accounts; (d) Uniform Commercial Code financing
statements (or similar statements under foreign laws) filed for precautionary
purposes in connection with any true lease of property which is not prohibited
under this Agreement and under which the Borrower or any of its Subsidiaries is
lessee, provided that any such financing statement does not cover any property
other than the property subject to such lease and the proceeds thereof; and
Uniform Commercial Code financing statements filed in connection with any Liens
otherwise permitted under this Agreement, provided that any such financing
statements do not cover any property other than the property subject to such
Liens and the proceeds thereof; (e) easements, rights of way and other
non-monetary encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes; and (f) any Liens arising as a
result of a sale or discount in the ordinary course of business by the Borrower
or any Subsidiary of the Borrower of customer leases or other receivables for
cash in a amount not less than the fair market value thereof (after taking into
account customary reserves for losses, yield protection, fees and similar
matters), provided that such Liens shall cover only the assets sold or the
equipment subject to such leases and the proceeds thereof.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 5.01(i).

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and

 

10



--------------------------------------------------------------------------------

Moody’s shall have in effect a Public Debt Rating, the comparable ratings of
Fitch shall be substituted for the ratings of S&P or Moody’s, as the case may
be; (b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage will be set in accordance
with Level 5 under the definition of Applicable Margin or Applicable Percentage,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the higher rating unless the such ratings differ by two or
more levels, in which case the applicable level will be deemed to be one level
above the lower of such levels; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be. Anything contained herein to the contrary notwithstanding, for
purposes of determining the Applicable Margin or the Applicable Percentage at
any time, (i) if either S&P or Moody’s shall no longer be in the business of
issuing public debt ratings, the comparable ratings of Fitch shall be
substituted for the ratings of S&P or Moody’s, as the case may be, and (ii) if
neither S&P nor Moody’s shall be in the business of issuing such ratings, the
Applicable Margin and the Applicable Percentage will be determined in accordance
with clause (b) above.

“Public Lender” has the meaning specified in Section 5.01(i).

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.04 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) and the denominator of which is
the aggregate amount of all Commitments at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, the aggregate
amount of all Commitments as in effect immediately prior to such termination).

“Rate Set Notice” has the meaning specified in Section 2.02(a).

“Register” has the meaning specified in Section 8.07(c).

“Required Lenders” means, at any time, Lenders owed at least a majority in
interest of the Commitments or, after the Commitments have terminated, a
majority in interest of the then aggregate unpaid principal amount of the
Advances owing to Lenders (with the aggregate amount of each Lender’s risk
participation in Swing Line Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Advances held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the Chairman, the Chief Executive Officer, the
President, the Chief Financial Officer or the Treasurer of the Borrower.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Significant Subsidiary” means each Subsidiary now existing or hereafter
acquired or formed, and each successor thereto, which accounts for more than 5%
of (i) the Consolidated gross revenues of the Borrower and its Subsidiaries,
(ii) Consolidated EBITDA, or (iii) the Consolidated assets of the Borrower and
its Subsidiaries, in each case, as of the last day of the most recently
completed fiscal quarter of the

 

11



--------------------------------------------------------------------------------

Borrower with respect to which, pursuant to clauses (i) or (ii) of
Section 5.01(i), financial statements have been, or are required to have been,
delivered by the Borrower.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property constitutes an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 8.07(h).

“Specified Officer” means any Responsible Officer, the Secretary and General
Counsel of the Borrower, and any other executive officer identified as such in
the Borrower’s annual report on Form 10-K filed pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advance” means an advance made by the Swing Line Lender pursuant to
Section 2.17.

“Swing Line Lender” means Bank of America.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate Unused Commitments. The Swing Line Sublimit is part of, and
not in addition to, the aggregate Commitments.

“Taxes” has the meaning specified in Section 2.13.

“Termination Date” means the earlier of (a) May 8, 2012 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.

“Type” shall have the meaning ascribed to such term in the definition of the
term “Advance”.

 

12



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
the aggregate principal amount of all Swing Line Advances then outstanding.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. In the event any “Accounting
Change” (as defined below) shall occur and such changes affect the calculation
of any financial covenant set forth in Section 5.03 of this Agreement, then the
Borrower and the Lenders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the financial condition
of Borrower and its Subsidiaries shall be the same after such Accounting Change
as if such Accounting Change had not been made, and until such time as such an
amendment shall have been executed and delivered by the Borrower and Required
Lenders, (A) such financial covenants, shall be calculated as if such Accounting
Change had not been made, and (B) the Borrower shall include with each
compliance certificate and the financial statements required to be delivered
hereunder, a reconciliation that shows the differences between the financial
statements delivered (which reflect such Accounting Change) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Change). “Accounting Change” means an accounting pronouncement issued or in
effect on or after December 31, 2008 which results in a change in accounting
principles required by generally accepted accounting principles and implemented
by the Borrower.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an amount not to exceed
such Lender’s Unused Commitment. Each Revolving Credit Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Credit Advances of the same Type made on
the same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower may borrow under
this Section 2.01, prepay pursuant to Section 2.09 and reborrow under this
Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, or on the Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by facsimile transmission or electronic
mail message. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed promptly in
writing, or facsimile transmission or electronic mail message, in substantially
the form of Exhibit B-1 hereto, specifying therein the requested (i) date of
such Revolving Credit Borrowing, (ii) Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. The Agent shall provide to the Borrower a notice specifying the rate
and the Interest Period applicable to such Revolving Credit Borrowing one
Business Day following receipt of such

 

13



--------------------------------------------------------------------------------

notice (a “Rate Set Notice”), and the Borrower may deem such Rate Set Notice to
be an acknowledgment from the Agent of receipt of such request for a Borrowing.
Each Lender shall, before 2:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Office, in same day funds, such
Lender’s Ratable Share of such Revolving Credit Borrowing. Promptly after the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower no later than 4:00 P.M. (New York City time) at the Agent’s Office.

(b) Anything in Section 2.02 (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07 or 2.11 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s Ratable Share of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Ratable Share available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender (other than a Defaulting Lender) a facility fee
on the aggregate average daily amount of such Lender’s Commitment from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assumption Agreement or the Assignment and Acceptance pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2009, and on the Termination Date.

(b) Fees of the Agent and the Arrangers. The Borrower shall pay to the Agent and
each of the Arrangers for their respective accounts such fees as may from time
to time be agreed between the Borrower and the Agent and the Arrangers.

 

14



--------------------------------------------------------------------------------

SECTION 2.04. Termination or Reduction of the Commitments. (a) Ratable
Reduction. The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the unused portions of the respective Commitments of the Lenders, provided that
each partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.

(b) Non-Ratable Reduction. The Borrower shall have the right, at any time, upon
at least three Business Days’ notice to a Defaulting Lender (with a copy to the
Agent), to terminate in whole such Defaulting Lender’s Commitment. Such
termination shall be effective with respect to such Defaulting Lender’s Unused
Commitment on the date set forth in such notice, provided, however, that such
date shall be no earlier than three Business Days after receipt of such notice.
Upon termination of a Lender’s Commitment under this Section 2.04(b), the
Borrower will pay all principal of, and interest accrued to the date of such
payment on, Revolving Credit Advances owing to such Defaulting Lender and pay
any accrued facility fee payable to such Defaulting Lender pursuant to the
provisions of Section 2.03(a), and all other amounts payable to such Defaulting
Lender hereunder (including, but not limited to, any increased costs or other
amounts owing under Section 2.10, any indemnification for taxes under
Section 2.13, and any compensation payments due as provided in Section 8.04(c));
and upon such payments, the obligations of such Defaulting Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Defaulting Lender’s rights under Sections 2.10, 2.13 and 8.04, and
its obligations under Section 7.06 shall survive such release and discharge as
to matters occurring prior to such date; and (ii) no claim that the Borrower may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way. The aggregate amount
of the Commitments of the Lenders once reduced pursuant to this Section 2.04(b)
may not be reinstated; provided, further, that if pursuant to this
Section 2.04(b), the Borrower shall pay to a Defaulting Lender any principal of,
or interest accrued on, the Revolving Credit Advances owing to such Defaulting
Lender, then the Borrower shall either (x) confirm to the Agent that the
conditions set forth in Section 3.02(a)(i) and (ii) are met on and as of such
date of payment (and such conditions shall in fact be met on such date as if a
Borrowing in the amount required to pay a ratable amount of principal and
interest to each other Lender were made on such date) or (y) pay or cause to be
paid a ratable payment of principal and interest to all Lenders who are not
Defaulting Lenders.

SECTION 2.05. Repayment. (a) The Borrower shall repay to the Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of the Revolving Credit Advances then outstanding.

(b) The Borrower shall repay each Swing Line Advance on the earlier to occur of
(i) the date ten Business Days after such Swing Line Advance is made and
(ii) the Termination Date.

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance and for each Swing Line Advance, a rate per annum equal at
all times to the Base Rate in effect from time to time plus, the Applicable
Margin in effect from time to time, payable in arrears quarterly on the last day
of each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each

 

15



--------------------------------------------------------------------------------

Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2.00% above the interest rate
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2.00% above the interest rate required to be paid on Base
Rate Advances pursuant to clause (a)(i) above.

SECTION 2.07. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Revolving Credit Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a) or an Event of Default with respect to the requirements of
Section 5.03, (i) each Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

SECTION 2.08. Conversion of Revolving Credit Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 1:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Revolving Credit Advances of one Type comprising the same Revolving Credit
Borrowing into Revolving Credit Advances of the other Type; provided, however,
that any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances, any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Revolving Credit Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.09. Optional Prepayments. (a) The Borrower may, upon same day notice
not later than 12:00 noon (New York City time), with respect to Base Rate
Advances or at least three Business Days’ notice with respect to Eurodollar Rate
Advances to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment of Revolving Credit Advances
shall be in an aggregate principal amount of

 

16



--------------------------------------------------------------------------------

$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Agent), at any time or from time to time, voluntarily prepay Swing Line Advances
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Swing Line Lender and the Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000 or, if the outstanding amounts of Swing
Line Advances are less than $100,000, the entire remaining balance thereof. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation after the date
hereof or (ii) the compliance with any guideline or request issued or made after
the date hereof by any central bank or other Governmental Authority having
jurisdiction over a Lender (whether or not having the force of law), there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.10 any such increased costs resulting from (A) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (B) changes in the basis of taxation
of overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, within five days after written demand by
such Lender together with a calculation of the amount demanded in reasonable
detail (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that the Borrower shall not be
liable under this Section 2.10(a) for the payment of any such amounts incurred
or accrued more than 90 days prior to the date on which notice of the event or
occurrence giving rise to the obligation to make such payment is given to the
Borrower hereunder; provided, further, that if the event or occurrence giving
rise to such obligation is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof; provided
further that (1) if the Borrower objects in good faith to any payment demanded
under this Section 2.10(a) on or before the date such payment is due, then the
Borrower and the Lender demanding such payment shall enter into discussions to
review the amount due and the Borrower’s obligation to pay such amount to such
Lender shall be deferred for 30 days after the original demand for payment and
(2) if the Borrower and such Lender do not otherwise reach agreement on the
amount due during such 30 day period, the Borrower shall pay to such Lender at
the end of such 30 day period the amount certified by such Lender to be due.
Subject to the last proviso in the preceding sentence, a certificate as to such
amounts submitted to the Borrower and the Agent by any Lender shall be
conclusive and binding for all purposes, absent manifest error. If any Lender
shall request any payment from the Borrower under this Section 2.10(a) in
respect of any increased costs, such Lender agrees, upon request by the
Borrower, to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would avoid or reduce any such
increased costs and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof or (ii) the
compliance after the date hereof with any guideline or request issued or made
after the date hereof by any central bank or other Governmental Authority having
jurisdiction over a Lender (whether or not having the force of law), there shall
be any increase in the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender as a result of or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of such type, then, within five days after written demand by such
Lender together with a calculation of the amount demanded in reasonable detail
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Lender from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder; provided, however, that the Borrower
shall not be liable under this Section 2.10(b) for the payment of any such
amounts incurred or accrued more than 90 days prior to the date on which notice
of the event or occurrence giving rise to the obligation to make such payment is
given to the Borrower hereunder; provided, further, that if the event or
occurrence giving rise to such obligation

 

17



--------------------------------------------------------------------------------

is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof; provided further that (1) if
the Borrower objects in good faith to any payment demanded under this
Section 2.10(b) on or before the date such payment is due, then the Borrower and
the Lender demanding such payment shall enter into discussions to review the
amount due and the Borrower’s obligation to pay such amount to such Lender shall
be deferred for 30 days after the original demand for payment and (2) if the
Borrower and such Lender do not otherwise reach agreement on the amount due
during such 30 day period, the Borrower shall pay to such Lender at the end of
such 30 day period the amount certified by such Lender to be due. Subject to the
last proviso in the preceding sentence, a certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation, after the date hereof, makes
it unlawful, or any central bank or other Governmental Authority having
jurisdiction over a Lender asserts after the date hereof that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Agent, (a) each Eurodollar Rate Advance will
automatically, upon the later of such demand and the date required by applicable
law, Convert into a Base Rate Advance and (b) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under any Notes, irrespective of any right of counterclaim
or set-off, not later than 12:00 noon (New York City time) on the day when due
in U.S. dollars to the Agent at the Agent’s Office in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.16,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(d), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
any Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
other computations of interest and fees shall be made by the Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in

 

18



--------------------------------------------------------------------------------

such case be included in the computation of payment of interest or facility fee,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

SECTION 2.13. Taxes. (a) Except as provided in Section 2.13(f), any and all
payments by the Borrower hereunder or under any Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed in lieu thereof, by the jurisdiction under the laws of
which such Lender or the Agent is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed in lieu thereof, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) except as provided in Section 2.13(f), the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) such Lender or the Agent receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay when due any present or future stamp or
documentary taxes or any other excise, property or similar taxes, charges or
similar levies that arise from any payment made hereunder or under any Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performance under or otherwise with respect to, this Agreement
or any Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes and for the full amount
of taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 2.13, imposed on or paid by such Lender or the Agent, as the
case may be, and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. These indemnification
payments shall be made within 30 days from the date on which such Lender or the
Agent makes written demand therefor, accompanied by a calculation in reasonable
detail of the amount demanded and evidence of the Taxes, Other Taxes or taxes of
any kind imposed by any jurisdiction on amounts payable under this Section 2.13
imposed or paid by the Agent or any Lender.

(d) Within 30 days after the date of any payment of Taxes, by the Borrower
pursuant to this Section 2.13, the Borrower shall furnish to the Agent, at its
address referred to in Section 8.02, evidence reasonably satisfactory to the
Agent of such payment.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender, and on the date of the Assignment and
Acceptance or Assumption Agreement pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States

 

19



--------------------------------------------------------------------------------

withholding tax on payments pursuant to this Agreement or any Notes and (ii) if
such Lender is claiming the benefits of the exemption for “portfolio interest”
under Section 881(c) of the Internal Revenue Code, a certificate to the effect
that such Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code and
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code. In addition to the forms described in the immediately
preceding sentence, each Lender organized under the laws of a jurisdiction
outside the United States shall, upon the request of the Borrower or the Agent
in writing, (i) provide each of the Agent and the Borrower with two further
copies of such forms or other appropriate certification of such forms on or
before the date that any such form expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower, and (ii) obtain such extensions of the time for the filing and
renew such forms and certifications thereof as may be reasonably requested by
the Borrower or the Agent. If the form (or forms) provided by a Lender at the
time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance or Assumption Agreement pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) of this Section 2.13 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. For purposes of this subsection (e), the term “United States”
shall have the meaning specified in Section 7701 of the Internal Revenue Code.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) or failed to
seek an extension of the time for filing such successor form as required in
writing to do so by the Agent or the Borrower in accordance with Section 2.13(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification under Section 2.13(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that,
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps (at such Lender’s
expense) as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g) In the event that an additional payment is made under Section 2.13(a) or
(c) for the account of any Lender or Agent, such Lender or Agent, as applicable,
shall determine whether it has received or been granted a Tax Benefit (as
defined hereinafter), and if such Lender or Agent, as applicable, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by or for it in respect of or calculated with reference to such
payment or the deduction or withholding giving rise to such payment (a “Tax
Benefit”), such Lender or Agent shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such credit,
relief, remission or repayment pay to the Borrower such amount as such Lender
shall, in its sole discretion, have determined to be attributable to such Tax
Benefit and which will leave such Lender (after such payment) in no worse
position than it would have been in if the Borrower had not been required to
make such payment, deduction or withholding. Nothing herein contained shall
interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any tax credit or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(h) If the Borrower is required to pay any amount to any Lender or the Agent
pursuant to subsection (a), (b), or (c) of this Section 2.13, then such Lender
or the Agent shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office so as to eliminate (or, if elimination is not
reasonably possible, to minimize) any such additional payment by the Borrower
which may thereafter accrue, if such change in the sole judgment of such Lender
or the Agent, as the case may be, is not otherwise disadvantageous to such
Lender or the Agent.

 

20



--------------------------------------------------------------------------------

(i) Upon reasonable request in writing by the Borrower, each Lender organized
under the laws of the United States (or any political subdivision thereof) shall
provide each of the Agent and the Borrower with two original Internal Revenue
Service forms W-9 (or any successor form) to the extent applicable with respect
to such Lender.

(j) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and each Lender and
Agent contained in this Section 2.13 shall survive the repayment of the Advances
and the other obligations hereunder or under any Notes and the termination of
the Commitments hereunder.

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances and participations in
Swing Line Advances owing to it (other than pursuant to Section 2.10, 2.13 or
8.04(c)) in excess of its ratable share of payments on account of the Revolving
Credit Advances and participations in Swing Line Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders (other than
any Defaulting Lenders) such participations in the Revolving Credit Advances and
subparticipations in the Swing Line Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided that:

(a) if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered; and

(b) the provisions of this Section 2.14 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or subparticipations in Swing Line Advances to any
assignee or participant, other than to the Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply).

The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

SECTION 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital and other general corporate purposes of the Borrower and its domestic
Subsidiaries, including but not limited to commercial paper backstop and
permitted acquisitions.

SECTION 2.16. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitments be increased by an amount of $50,000,000 or
more (each a “Commitment Increase”), effective as of a date that is at least 90
days prior to the scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however, that
(i) in no event shall the aggregate amount of the Commitments at any time exceed
$450,000,000, (ii) on the date of any request by the Borrower for a Commitment
Increase and on the related Increase Date, the applicable conditions set forth
in Section 3.02 shall be satisfied, and (iii) on the Commitment Date (as defined
below) and after giving effect to the Commitment Increase, the Borrower’s Public
Debt Ratings shall be at least BBB- by S&P or Baa3 by Moody’s.

(b) The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date, and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”).

 

21



--------------------------------------------------------------------------------

Each Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount by which it is
willing to increase its Commitment. If the Lenders notify the Agent that they
are willing to increase the amount of their respective Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in proportion to the amounts offered by such Lenders or
as otherwise agreed among each such Lender, the Borrower and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.16(b) (an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be increased by the applicable
amount determined in accordance with Section 2.16(b) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

(i) certified copies of resolutions of the Board of Directors of the Borrower
approving the Commitment Increase and the corresponding modifications to this
Agreement;

(ii) an opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

(iii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and

(iv) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), and subject to the
conditions specified in Section 2.16(a), the Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), by facsimile transmission or electronic
mail message, of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

SECTION 2.17. Swing Line Advances. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.17, to make Swing
Line Advances to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Advances, when aggregated with the
Ratable Share of the outstanding principal amount of Revolving Credit Advances
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Commitment; provided, however, that no Swing Line Advance shall exceed
the aggregate Unused Commitments, and provided, further, that the Borrower shall
not use the proceeds of any Swing Line Advance to refinance any outstanding
Swing Line Advance. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.17, prepay
under Section 2.09, and reborrow under this Section 2.17. Each Swing Line
Advance shall be a

 

22



--------------------------------------------------------------------------------

Base Rate Advance. Immediately upon the making of a Swing Line Advance, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line
Advance in an amount equal to the product of such Lender’s Ratable Share times
the amount of such Swing Line Advance.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day
and which may be the same day as the day on which such notice is given. Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Agent of a written Notice of Swing Line Borrowing, appropriately
completed and signed by an Authorized Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Notice of Swing Line
Borrowing, the Swing Line Lender will confirm with the Agent (by telephone or in
writing) that the Agent has also received such Notice of Swing Line Borrowing
and, if not, the Swing Line Lender will notify the Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Advance as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.17(a), or (B) that one or more of the applicable conditions
specified in Article III is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Notice of Swing Line Borrowing, make the amount
of its Swing Line Advance available to the Borrower at its office by crediting
the account of the Borrower on the books of the Swing Line Lender in immediately
available funds.

(c) Refinancing of Swing Line Advances.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an amount equal to such Lender’s Ratable Share of the amount of
Swing Line Advances then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Notice of Revolving Credit
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Advances, but subject to the Unused
Commitments and the conditions set forth in Section 3.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Notice of Revolving
Credit Borrowing promptly after delivering such notice to the Agent. Each Lender
shall make an amount equal to its Ratable Share of the amount specified in such
Notice of Revolving Credit Borrowing available to the Agent in immediately
available funds for the account of the Swing Line Lender at the Agent’s Office
not later than 1:00 p.m. on the day specified in such Notice of Revolving Credit
Borrowing, whereupon, subject to Section 2.17(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Advance to the Borrower
in such amount. The Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Advance cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.17(c)(i), the request
for Base Rate Advances submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Advance and each
Lender’s payment to the Agent for the account of the Swing Line Lender pursuant
to Section 2.17(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.17(c) by the time specified in
Section 2.17(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any

 

23



--------------------------------------------------------------------------------

administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Advance included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Advance, as the
case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Advances or to purchase
and fund risk participations in Swing Line Advances pursuant to this
Section 2.17(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Advances pursuant to this
Section 2.17(c) is subject to the conditions set forth in Section 3.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Advances, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Advance, if the Swing Line Lender receives any payment on
account of such Swing Line Advance, the Swing Line Lender will distribute to
such Lender its Ratable Share thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Advance is required to be returned by the Swing Line
Lender under any circumstances (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Lender shall pay to the
Swing Line Lender its Ratable Share thereof on demand of the Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances.
Until each Lender funds its Base Rate Advance or risk participation pursuant to
this Section 2.17 to refinance such Lender’s Ratable Share of any Swing Line
Advance, interest in respect of such Ratable Share shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Advances directly to the
Swing Line Lender.

SECTION 2.18. Replacement of Lenders. If any Lender (a) requests the payment of
additional amounts under Sections 2.10 or 2.13, (b) is unable to make Eurodollar
Rate Advances in accordance with Section 2.11, (c) is a Defaulting Lender, or
(d) refuses to consent to a proposed amendment, waiver or other modification
which requires the consent of all Lenders and has been approved by Required
Lenders (any such Lender, an “Affected Lender”), then Borrower may, at its
option replace such Lender with an Eligible Assignee (which may be another
Lender or an Affiliate of a Lender) which executes and delivers to the Affected
Lender an Assignment and Acceptance with respect to the Commitments of the
Affected Lender, and in such case the Affected Lender shall execute and deliver
to such replacement lender an Assignment and Acceptance and, in consideration of
the purchase, at par, without premium or penalty, of the Advances of such
Affected Lender and the assumption of its obligations hereunder, assign to the
replacement lender its Commitments and outstanding Advances hereunder. In the
event of an assignment under this Section, the processing fee referred to in
Section 8.07 hereof shall be paid by the Borrower, provided, that no such fee
shall be paid if the assignment is to an existing Lender.

 

24



--------------------------------------------------------------------------------

SECTION 2.19. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Commitment of such
Lender. In addition, each Lender and the Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Swing Line Advances.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.20. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, (a) to the extent permitted by applicable law, until such time
as the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, any prepayment of the Revolving Credit Advances shall, if the
Borrower so directs at the time of making such prepayment, be applied to the
Revolving Credit Advances of other Lenders as if such Defaulting Lender had no
Revolving Credit Advances, outstanding; (b) such Defaulting Lender’s Unused
Commitment shall be excluded for purposes of calculating the facility fee
payable to Lenders pursuant to Section 2.03(a) in respect of any day during any
Default Period with respect to such Defaulting Lender; and (c) the aggregate
amount of the Revolving Credit Advances as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Advances of
such Defaulting Lender for purposes of determining the aggregate amount of the
total Commitments available to be drawn by the Borrower. No Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.20, performance by the Borrower or any
Lender of its obligations hereunder shall not be excused or otherwise modified
as a result of any failure by a Defaulting Lender to fund or the operation of
this Section 2.20. The rights and remedies against a Defaulting Lender under
this Section 2.20 are in addition to other rights and remedies that the
Borrower, the Agent or any other Lender may have against such Defaulting Lender
with respect to any Defaulted Advance.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2008.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that

 

25



--------------------------------------------------------------------------------

(i) would have a Material Adverse Effect or (ii) would be reasonably likely to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

(f) The Borrower shall have paid all accrued fees and expenses of the Agent, the
Arrangers and the Lenders (including the accrued fees and expenses of counsel to
the Agent for which an invoice has been received prior to the Effective Date).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by an
Authorized Officer, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for any Notes) in sufficient copies for each Lender:

(i) Duly executed counterparts of this Agreement and, to the extent requested by
any Lender pursuant to Section 2.19(a), Notes payable to the order of each such
Lender.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and any Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of each of (A) the Deputy General Counsel to the
Borrower, and (B) Latham & Watkins LLP, special counsel for the Borrower, in
substantially the forms of Exhibits D-1 and D-2 hereto, respectively.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(vi) Such other information, certificates and documents as the Agent may
reasonably request on behalf of itself or any Lender.

 

26



--------------------------------------------------------------------------------

(i) All outstanding principal of, and accrued interest on, the indebtedness
outstanding under the Existing Credit Agreement, together with all fees and
other amounts payable thereunder, shall have been paid in full or will be paid
in full upon disbursement of the initial Advances hereunder.

SECTION 3.02. Conditions Precedent to Each Borrowing and Commitment Increase.
The obligation of each Lender to make an Advance on the occasion of each
Borrowing and each Commitment Increase pursuant to Section 2.16 shall be subject
to the conditions precedent that the Effective Date shall have occurred, and on
the date of such Borrowing, or on the applicable Increase Date, as the case may
be, (a) the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing,
request for Commitment Increase, and the acceptance by the Borrower of the
proceeds of such Borrowing, or such increase, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing, or on such Increase Date, as the case may be, such statements
are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are true and correct on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, or on and as of such
Increase Date, as the case may be, as though made on and as of such date (except
to the extent such representations and warranties relate to an earlier date, in
which case as though made on and as of such earlier date); and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, or from such
Commitment Increase, as the case may be, that constitutes a Default;

(b) in the case of a Commitment Increase, the Agent shall have received from the
Borrower, in exchange for surrendered Notes, new Notes payable to the order of
each Lender with an increased Commitment in the amount of its respective
Commitment, but only to the extent such a new Note is requested by such Lender
pursuant to Section 2.19(a) and (c) the Agent shall have received such other
approvals, opinions or documents as any Lender through the Agent may reasonably
request.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Swing Line
Lender will not be required to make any Swing Line Advance, unless the Swing
Line Lender is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the Commitments of the non-Defaulting Lenders or
by cash collateralization or a combination thereof satisfactory to the Swing
Line Lender.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

27



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Agreement
and any Notes to be delivered by it and the consummation of the transactions
contemplated hereby or thereby, are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and do not
(i) contravene the Borrower’s charter or by-laws, (ii) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
binding on the Borrower or any property of the Borrower or (iii) conflict with
or result in a breach of any contractual restriction binding on or affecting the
Borrower, except, in the case of (ii) or (iii) above, to the extent that such
contravention could not reasonably be expected to have a Material Adverse
Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by the Borrower of this Agreement or any
Notes to be delivered by it.

(d) This Agreement has been, and any Notes to be delivered by it when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement is, and any Notes when delivered hereunder will be, the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally
and the effect of general principles of equity, whether enforcement is
considered in a proceeding in equity or at law.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2008, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, copies of
which have been delivered or made available to the Lenders, fairly present in
all material respects the Consolidated financial position of the Borrower and
its Subsidiaries as at such date and the Consolidated results of the operations
and cash flows of the Borrower and its Subsidiaries for the period ended on such
date. Since December 31, 2008, there has been no Material Adverse Change.

(f) There is no pending or, to the knowledge of any Specified Officer,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, against the Borrower or any of its
Subsidiaries or affecting the properties of the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) would
have a Material Adverse Effect or (ii) would be reasonably likely to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System (“Regulation
U”)), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

(h) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by the Borrower will violate any provision of such
Act or any rule, regulation or order of the Securities and Exchange Commission
thereunder.

(i) Neither the Information Memorandum, as supplemented by the Borrower to the
Lenders (or to the Agent for distribution to the Lenders) in writing prior to
the date hereof, nor any other written factual information, exhibit or report
furnished by the Borrower in writing to the Agent or any Lender in connection
with the negotiation of this Agreement or pursuant to the terms of this
Agreement, contains, as of the date furnished, any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein, taken as a whole, not misleading in the light of the circumstances
under which the Information Memorandum or such other information, exhibit or
report was delivered.

 

28



--------------------------------------------------------------------------------

(j) The Borrower and its Subsidiaries taken as a whole are and, after the
receipt and application of each of the Advances in accordance with the terms of
this Agreement, will be Solvent.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with Regulation U, ERISA,
Environmental Laws and the Patriot Act, if failure to so comply could reasonably
be expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim (A) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained or (B) if
the failure to pay or discharge any such tax, assessment, charge or claim could
not reasonably be expected to have a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Significant Subsidiaries to preserve and maintain, (i) its corporate
existence and (ii) its rights (charter and statutory), permits, licenses,
approvals, privileges and franchises in each jurisdiction where necessary or
where failure to do so could reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower and its Subsidiaries may consummate
any merger, consolidation, liquidation, dissolution or winding up permitted
under Section 5.02(b) and provided, further that neither the Borrower nor any of
its Subsidiaries shall be required to preserve any right or franchise if the
officers authorized by the Board of Directors of the Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to the
Borrower or the Lenders.

(e) Visitation Rights. At any reasonable time during normal business hours and
from time to time, on reasonable prior notice to the Borrower, permit the Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower, and to discuss the affairs, finances and
accounts of the Borrower with any of its officers or directors and, in the
company of a Responsible Officer or his designee, with their independent
certified public accountants; provided, however, that when a Default exists, the
Agent or any Lender (or any of their respective representatives or independent
contractors), may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct (in all material
respects) entries shall be made of all financial

 

29



--------------------------------------------------------------------------------

transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with generally accepted accounting principles in effect
from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
useful or necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided, however, that
this Section 5.01(h) shall not apply to transactions between or among the
Borrower and its Subsidiaries.

(i) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event no later than the earlier of (x) five
days after the same are required to be filed with the Securities and Exchange
Commission and (y) 45 days after the end of each of the first three quarters of
each fiscal year of the Borrower, the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such quarter and Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by a
Responsible Officer as having been prepared in accordance with generally
accepted accounting principles, together with a certificate of an Authorized
Officer as to compliance with the terms of this Agreement and setting forth, in
a form reasonably satisfactory to the Agent, the calculations necessary to
demonstrate compliance with Section 5.03 (a “Compliance Certificate”), provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;

(ii) as soon as available and in any event no later than the earlier of (x) five
days after the same is required to be filed with the Securities and Exchange
Commission and (y) 90 days after the end of each fiscal year of the Borrower, a
copy of the annual audit report for such year for the Borrower and its
Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion of KPMG LLP or other independent public
accountants of national standing that the Consolidated financial statements
fairly present in all material respects the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries in conformity
with generally accepted accounting principles (without qualification as to going
concern or scope of audit), together with a Compliance Certificate, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within two Business Days after any
Responsible Officer obtains knowledge of the occurrence of any Default
continuing on the date of such statement, a statement of a Responsible Officer
setting forth details of such Default or other event and the action that the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to its public
securityholders, and copies of all reports on Form 8-K that the Borrower or any
Subsidiary files with the Securities and Exchange Commission;

 

30



--------------------------------------------------------------------------------

(v) promptly after, and in any event within two Business Days after a Specified
Officer obtains knowledge of, the commencement thereof, notice of all actions
and proceedings before any court, governmental agency or arbitrator affecting
the Borrower or any of its Subsidiaries of the type described in
Section 4.01(f); and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(i)(i) or (ii) or
Section 5.01(i)(iv) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 8.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that the Borrower shall deliver paper copies
of such documents to the Agent or any Lender that requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by Section 5.01(i)(i) or (ii) to the
Agent. Except for such compliance certificates, the Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that so long as the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (x) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (y) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Agent and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in Section 8.08); and (z) upon the Agent’s receipt of written
confirmation from the Borrower that Borrower Materials are permitted to be made
available to Lenders, (A) any such Borrower Materials marked “PUBLIC” shall be
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (B) any such Borrower Materials that are not
marked “PUBLIC” shall be treated by the Agent as being suitable only for posting
on a portion of the Platform that is not designated “Public Side Information.”

SECTION 5.02. Negative Covenants

So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income (except by a Subsidiary in
favor of the Borrower or any of its Subsidiaries), other than:

(i) Permitted Liens,

 

31



--------------------------------------------------------------------------------

(ii) purchase money Liens (including capital leases) upon or in any real or
personal property (tangible or intangible) acquired or held by the Borrower or
any Subsidiary to secure the purchase price of such property or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of such property, or Liens existing on such property at the time of
its acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the property being acquired,
constructed or improved and the proceeds thereof and no such extension, renewal
or replacement shall extend to or cover any properties not theretofore subject
to the Lien being extended, renewed or replaced and the proceeds thereof,
provided, further that the aggregate principal amount of the indebtedness
secured by the Liens referred to in this clause (ii) shall not exceed 100% of
the fair market value of property so acquired at the time of acquisition.

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or on assets acquired by the Borrower or
any Subsidiary of the Borrower existing at the time that such assets are
acquired; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary, and proceeds thereof,

(v) possessory rights of customers of the Borrower and its Subsidiaries in
Equipment for Resale arising under leases, bailment arrangements and rental
agreements entered into in the ordinary course of business of the Borrower or
such Subsidiary,

(vi) Liens upon specific items of Inventory and the proceeds thereof securing
the obligations of the Borrower or any of its Subsidiaries in respect of
bankers’ acceptances issued or created for the account of the Borrower or such
Subsidiary to facilitate the purchase, shipment or storage of such Inventory,

(vii) Liens arising in connection with trade letters of credit issued to secure
the purchase of Inventory in the ordinary course of business of the Borrower and
its Subsidiaries, provided that such Liens shall cover only the documents in
respect of which such letters of credit were issued, the goods covered thereby
and the insurance proceeds of such goods,

(viii) Liens arising out of judgments or awards (other than any judgment
described in Section 6.01(f) or (g) hereof and constituting an Event of Default
thereunder) in respect of which, within 30 days after the imposition thereof,
the Borrower or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review and shall have secured a subsisting stay of
execution pending such appeal or proceedings for review, provided it shall have
set aside on its books adequate reserves, in accordance with GAAP, with respect
to such judgment or award,

(ix) security and other deposits made by the Borrower or any Subsidiary of the
Borrower under the terms of any lease or sublease of property entered into by
the Borrower or any such Subsidiary in the ordinary course of business,

(x) voluntary Liens in favor of the PBGC arising in connection with any
insufficiency resulting from the actions of, and with respect to any Plan of the
Borrower or any ERISA Affiliate, securing obligations not exceeding $75,000,000,

 

32



--------------------------------------------------------------------------------

(xi) other Liens securing Debt in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding,

(xii) sales or discounts in the ordinary course of business by the Borrower or
any Subsidiary of the Borrower of customer leases or other receivables for cash
in an amount not less than the fair market value thereof (after taking into
account customary reserves for losses, yield protection, fees and similar
matters), and

(xiii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
by more than the sum of accrued and unpaid interest and normal and customary
prepayment penalties or premiums, costs, fees and expenses payable in connection
therewith or change in any direct or contingent obligor) of the Debt secured
thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
(iii) the Borrower may merge with any other Person so long as the Borrower is
the surviving corporation, and (iv) any Subsidiary of the Borrower may merge
into or dispose of its assets to any other Person so long as such merger or
disposition does not involve all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole; provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom. Any voluntary liquidation, dissolution or
winding up of any Subsidiary of the Borrower shall be deemed to be a merger for
purposes of this subsection.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any significant change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles or any applicable law, rule or regulation, except that any Subsidiary
may change its fiscal year to that of the Borrower.

(d) Change in Nature of Business. Permit the material business activities, taken
as a whole, of the Borrower and its Subsidiaries to be altered in any
substantial and material way.

(e) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions except (i) to hedge the exposure of the
Borrower or its Subsidiaries to the underlying commodity, interest rate, foreign
currency or (ii) with respect to any transaction or agreement pursuant to which
the Borrower is entitled to effect settlement of its obligations thereunder by
delivery of shares of its common stock.

(f) Subsidiary Debt. Permit its Subsidiaries to incur Debt to a Person other
than the Borrower or any of its Subsidiaries in excess of $250,000,000, in the
aggregate, at any time outstanding.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

(a) Leverage Ratio. Maintain, at the end of each fiscal quarter of the Borrower,
a ratio of Consolidated Funded Debt as of such date to Consolidated EBITDA for
the four fiscal quarters ending on such date of not greater than 3.25:1.00.

(b) Interest Coverage Ratio. Maintain, at the end of each fiscal quarter of the
Borrower, a ratio of Consolidated EBITDA to Interest Expense of not less than
3.5:1.0 for the four fiscal quarters ending on such date.

 

33



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made or deemed made by the Borrower herein or
by the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (i)(iii), 5.02 or 5.03, (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in Section 5.01(i) (other than clause (iii) thereof) if such failure
shall remain unremedied for three Business Days after the earlier of
(A) knowledge thereof by any Specified Officer and (B) the date on which written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or (iii) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of
(A) knowledge thereof by any Specified Officer and (B) the date on which written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $75,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, and as a result thereof the maturity of such Debt is
accelerated; or any such Debt shall be declared to be due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof (except for (x) any secured debt that becomes due
by reason of the sale or other disposition of the asset securing such debt
provided such debt is repaid at the time of such sale or disposition and (y) any
debt of a Subsidiary that becomes due by reason of the sale or other disposition
of such Subsidiary provided such debt is repaid at the time of such sale or
disposition); or

(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors
(except for any such liquidation or winding up of any Significant Subsidiary of
the Borrower permitted under this Agreement), or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its

 

34



--------------------------------------------------------------------------------

Significant Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $75,000,000 in the
aggregate shall be rendered against the Borrower or any of its Significant
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) to the extent that and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not declined the claim made for payment of, the amount of
such judgment or order; or

(g) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that is reasonably likely to have a Material Adverse
Effect, and there shall be any period of 10 consecutive Business Days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 40% or more of the combined voting power of
all Voting Stock of the Borrower; or (ii) during any period of up to 12
consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 12-month period were directors of the Borrower shall
cease for any reason to constitute a majority of the board of directors of the
Borrower; or (iii) any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower; or

(i) The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $75,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(j) The Borrower asserts, or a final non-appealable determination is rendered by
a court of competent jurisdiction to the effect, that this Agreement or any Note
is invalid or unenforceable.

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

SECTION 7.02. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any action, refrain from taking any action
or exercise any discretionary powers (including, without limitation, enforcement
or collection of the Notes), but shall be required to act or refrain from acting
upon the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein) and such
instructions shall be binding upon all Lenders and all holders of Notes. The
Agent shall be fully protected in acting or refraining from acting as instructed
by the Required Lenders (or suchother number or percentage of Lenders) and shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to this Agreement
or applicable law; and

(c) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 6.01 and 8.01) or (ii) in the absence of its own bad faith, gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

SECTION 7.03. Agent’s Reliance, Etc. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who

 

36



--------------------------------------------------------------------------------

may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 7.04. Bank of America and Affiliates. With respect to its Commitment,
the Advances made by it and any Note issued to it, Bank of America shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Bank of America
in its individual capacity. Bank of America and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if Bank of
America were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.

SECTION 7.05. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.06. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to their respective
Ratable Shares, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s bad faith,
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.06
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

SECTION 7.07. Successor Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States; provided that no Borrower consent shall be
required if a Default or Event of Default shall have occurred and be continuing.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such

 

37



--------------------------------------------------------------------------------

retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender. Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender and (b) the retiring Swing Line Lender shall be
discharged from all of its duties and obligations hereunder.

SECTION 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, syndication agent or documentation agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Agent or a Lender hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) except as otherwise provided herein,
increase the Commitments of the Lenders or any Lender’s percentage thereof,
(c) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (d) except as otherwise provided herein, postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable hereunder, (e) except as otherwise provided
herein, change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or
(f) amend this Section 8.01; and provided, further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

SECTION 8.02. Notices, Electronic Communication, Etc. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Agent or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 8.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to

 

38



--------------------------------------------------------------------------------

procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Affiliates and the partners, directors, officers,
employees, agents, trustees and advisors of the Agent and of the Agent’s
Affiliates (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent and the Swing Line
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Agent and the
Swing Line Lender. In addition, each Lender agrees to notify the Agent from time
to time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Revolving
Credit Borrowing and Notices of Swing Lien Borrowing) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agent, each Lender and the their respective Affiliates and the partners,
directors, officers, employees, agents, trustees and advisors of such Persons
and of such Person’s Affiliates from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All

 

39



--------------------------------------------------------------------------------

telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein, the authority to
enforce rights and remedies hereunder and under any Notes against the Borrower
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with Section 6.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder, (b) the Swing Line Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder, (c) any Lender from exercising setoff
rights in accordance with Section 8.05 (subject to the terms of Section 2.14),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to the Borrower
under any debtor relief law; and provided, further, that if at any time there is
no Person acting as Agent hereunder, then (i) the Required Lenders shall have
the rights otherwise ascribed to the Agent pursuant to Section 6.01 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent and the Arrangers in
connection with the preparation, execution and delivery of, and in connection
with advising the Agent of its rights and obligations under, this Agreement, any
Notes and the other documents to be delivered hereunder, including, without
limitation, (i) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (ii) the reasonable and documented fees and
expenses of one counsel for the Agent (but excluding internal counsel). The
Borrower further agrees to pay on demand all reasonable out-pocket costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable and documented fees and expenses of one counsel acting on the
collective behalf of the Agent and the Lenders, necessary local counsel and
additional counsel in the case of any conflict of interest), in connection with
(x) the enforcement (whether through negotiations, legal proceedings or
otherwise) and (y) the administration, modification, amendment of this
Agreement, any Notes and the other documents to be delivered hereunder.

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Arranger
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all liabilities, obligations, claims, damages, losses, penalties,
actions, judgments, suits, costs, disbursements and expenses (including, without
limitation, reasonable and documented fees and expenses of one counsel for all
Indemnified Parties, necessary local counsel, and additional counsel in the case
of any conflict of interest) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) any Notes, this Agreement, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Borrower or any
of its Subsidiaries or any Environmental Action relating in any way to the
Borrower or any of its Subsidiaries, except to the extent such liability,
obligation, claim, damage, loss, penalty, action, judgment, suit, cost,
disbursement or expense (i) is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
bad faith, gross negligence or willful misconduct, (ii) results from a material
breach by such Indemnified Party of this Agreement or (iii) results from a
dispute solely among the Indemnified Parties (other than any claim brought
against the Agent by any Lender or its Affiliate), in each case regardless of
whether the event giving rise to such liability shall have occurred prior to, on
or after the date hereof. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and

 

40



--------------------------------------------------------------------------------

whether or not the transactions contemplated hereby are consummated.
Notwithstanding any other provisions to the contrary herein, no obligation to
indemnify and hold harmless any Indemnified Party under this Section arises from
a failure by such Indemnified Party to comply with any laws, regulations, rules
or orders that may apply to its business, or a failure by such Indemnified Party
to possess the capacity to participate in the transactions contemplated by this
Agreement or to take all actions necessary to authorize its participation in
such transactions. The Borrower also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Agent, any Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability arising out of or otherwise
relating to any Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
the Borrower shall, within seven days following demand by such Lender
accompanied by a calculation in reasonable detail of the amount demanded (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the acceleration of the Advances
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances and participations in Swing Line Advances owing to it and any Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, and (iv) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to

 

41



--------------------------------------------------------------------------------

such assignment and a processing and recordation fee of $3,500. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (other than its obligations under Section 7.06
to the extent any claim thereunder relates to an event arising prior to such
assignment) (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment that may have been delivered
to the assigning Lender, the Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit C hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower. Thereafter,
any Note requested by the assignee Lender pursuant to Section 2.19(a) shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of Exhibit A hereto.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) approved by the Borrower
(unless an Event of Default has occurred and is continuing at the time any
participation is effected), such approval not to be unreasonably withheld or
delayed (it being understood that any objection by the Borrower to any Person
reasonably considered by the Borrower to be a competitor, or an Affiliate of a
competitor, of the Borrower shall be deemed to be not unreasonable); in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under

 

42



--------------------------------------------------------------------------------

this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, in each case,
that is an Eligible Assignee or has otherwise been approved by the Borrower, or
an SPC, any information relating to the Borrower furnished to such Lender by or
on behalf of the Borrower; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant or SPC shall agree
to preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender in accordance with Section 8.08.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle sponsored,
administered or managed by the Granting Lender (a “SPC”), identified as such in
writing from time to time by the Granting Lender to the Agent and the Borrower,
the option to provide to the Borrower all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Advance, (ii) no SPC shall, solely by reason of any such
grant or any Advance made by such SPC thereunder, be deemed to be a Lender
hereunder, and (iii) the Granting Lender shall not be relieved of any of its
obligations under this Agreement by reason of any such grant and, if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof with respect to any
claim arising out of, or relating to, this Agreement or any Note or the
performance or non-performance of any obligation thereunder. In addition,
notwithstanding anything to the contrary contained in this Section 8.07(h), any
SPC may (A) with notice to, but without (except as provided below) the prior
written consent of, the Borrower and the Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or, with the consent of the Borrower and the Agent, to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(B) disclose on a confidential basis (subject to the same terms as set forth in
Section 8.08 with respect to the disclosure of any Confidential Information to
assignees and participants) any non-public information relating to its Advances
to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. For the avoidance of
doubt, notwithstanding anything in this Section 8.07(h) to the contrary, no SPC
nor any institution providing liquidity and/or credit support to, or for the
account of, such SPC shall be entitled to the benefits of a Lender under this
Agreement, including, but not limited to, the benefits under Sections 2.10 or
2.13 or any indemnification provisions, and the Granting Lender shall for all
purposes, including any consent, approval or waiver hereunder, continue to be
the Lender entitled to all the rights and benefits of a Lender under this
Agreement, and bound by the obligations of a Lender hereunder, provided that in

 

43



--------------------------------------------------------------------------------

any case any such SPC (or any assignee thereof) shall be entitled to receive
payments due in respect of any Advance made by such SPC hereunder. The Granting
Lender hereby agrees to indemnify and hold harmless the Borrower from any
additional cost or expense incurred by the Borrower in connection with the
transactions contemplated by this Section 8.07(h) with respect to any grant made
by such Granting Lender to any SPC. This section may not be amended without the
written consent of the SPC.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Revolving Credit Advances
pursuant to subsection (b) above, Bank of America may, upon 30 days’ notice to
the Borrower, resign as Swing Line Lender. In the event of any such resignation
as Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender. If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Advances or fund risk participations in
outstanding Swing Line Advances pursuant to Section 2.17(c). Upon the
appointment of a successor Swing Line Lender, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants and SPCs,
and then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process; provided that unless specifically prohibited by
applicable law or court order each Lender and the Agent shall use reasonable
efforts to endeavor to notify the Borrower of any request of any Governmental
Authority (other than any such request in connection with an examination of the
financial condition or operation of such Lender or the Agent) for disclosure of
any confidential information prior to disclosure thereof and (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking. Before the Agent or any Lender discloses any Confidential
Information to any actual or prospective assignees and participants or SPCs, the
Agent or Lender wishing to disclose the Confidential Information shall obtain
the written agreement of the proposed recipient to keep the information
confidential. Each such written agreement shall state that it is for the benefit
of and may be enforced by Borrower and a copy of the written agreement signed by
the proposed recipient shall be sent to Borrower.

SECTION 8.09. Governing Law. This Agreement and any Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Notes in any New York State
or federal court. Each

 

44



--------------------------------------------------------------------------------

of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

SECTION 8.12. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

SECTION 8.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agent and the Arrangers, are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agent and the Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated
hereby; (ii) (A) the Agent and each Arranger each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Agent nor any Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein; and (iii) the Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agent and any Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

45



--------------------------------------------------------------------------------

SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BECKMAN COULTER, INC., as Borrower By       Name:   Title: BANK OF AMERICA,
N.A., as Administrative Agent By       Name:   Title:

Initial Lenders

Commitment

 

$45,000,000     BANK OF AMERICA, N.A., as Lender and Swing Line Lender       By
            Name:         Title: $45,000,000     JPMORGAN CHASE BANK, N.A.      
By             Name:         Title: $45,000,000     CITIBANK, N.A.       By    
        Name:         Title:

 

46



--------------------------------------------------------------------------------

$35,000,000     UNION BANK OF CALIFORNIA, N.A.       By             Name:      
  Title: $35,000,000     MORGAN STANLEY BANK, N.A.       By             Name:  
      Title: $25,000,000     THE BANK OF NEW YORK MELLON       By            
Name:         Title: $25,000,000     THE BANK OF NOVA SCOTIA       By          
  Name:         Title: $25,000,000     STANDARD CHARTERED BANK       By        
    Name:         Title: $25,000,000     GOLDMAN SACHS BANK USA       By        
    Name:         Title: $25,000,000     WELLS FARGO BANK, N.A.       By        
    Name:         Title: $20,000,000     THE NORTHERN TRUST COMPANY       By    
        Name:         Title:

$350,000,000.00   Total of the Commitments  

 

47